PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/730,378
Filing Date: 11 Oct 2017
Appellant(s): NEDIC, Sasa



__________________
George A. Patsarikas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims:
Claims 17, 20, and 22-24 are rejected under 35 U.S.C. 101.
Claims 17, 20, and 22-24 are rejected under 35 U.S.C. 103.

(2) Response to Argument
Argument B.1 - 35 U.S.C. 101 - Claim 17 is not directed to Managing Personal Behavior or Relationships or Interactions Between People
Appellant argues on pages 8-11 of the appeals brief filed 10/12/2021. Appellant argues that claim 17 is not directed towards an abstract idea related to managing personal behavior or relationships or interactions between people. Examiner respectfully disagrees. According to the Non-Final Office Action of 02/10/2021, claim 17 was directed towards steps that correspond to certain methods of organizing human activity under the subgrouping of “legal interactions” as opposed to the subgrouping of “managing personal behavior or relationships or interactions between people.”
Appellant further states that Examiner asserts that the claim is directed to enabling a first person to send a request for a DME product to a second person that coordinates the submission of the order to a third person. Appellant argues that based 
Further, Appellant states that:
“it is important to avoid “overgeneralizing [the] claims,” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016), i.e., ““oversimplifying the claims’ by looking at them generally and failing to account for the[ir] specific requirements,” McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016).”
Appellant then states that the Examiner assertion stated above (the assertion that the claim is directed to enabling a first person to send a request for a DME product to a second person that coordinates the submission of the order to a third person) is a flagrant overgeneralization. Examiner respectfully disagrees. The Non-Final Office Action did not overgeneralize claim 17 as each element of the claim was analyzed and either directed towards the abstract idea or an additional element that did not add significantly more to the claims. The above-assertion was merely a high-level statement 

Argument B.2 - 35 U.S.C. 101 - Claim 17 Integrates the Alleged Judicial Exception into a Practical Application
Appellant argues on pages 12-13 of the appeals brief filed 10/12/2021. Appellant argues that even if claim 17 were directed towards the abstract idea discussed in “Argument B.1”, the claims would be integrated into a practical application. Appellant disagrees with Examiner’s analysis of claim 17 and what would be considered as additional elements of this claim. Appellant states that:
“Claim 17 recites, in part, a system that validates a DME prescription/prescription refill order, matches the DME order with a DME supplier that (i) is within a threshold distance, (ii) accounts for previous DME suppliers associated with previous DME prescription/prescription refill orders, (iii) currently includes the corresponding DME product, and (iv) currently accepts the insurance provider associated with the DME order. As such, Claim 17 provides an improvement in the technical field of DME prescription processing, as it prevents a patient from attempting to process a DME prescription with a DME supplier that does not accept a particular insurance provider or does not include the DME product. Furthermore, Claim 17 inhibits the likelihood of patients abusing DME prescriptions and/or the likelihood of healthcare providers generating fraudulent DME prescription orders.”
Appellant is stating that the elements recited above are additional elements as they reflect an improvement in the functioning of a computer, or an improvement to other technology or a technical field. Examiner however respectfully disagrees. The above-elements are part of the abstract idea as they describe elements classified as human activity that may reasonably performed. Furthermore, these elements would not be treated as additional elements based on Appellant’s description that these elements provide an improvement in the technical field of DME prescription processing. These elements do not improve the functioning of the computer that it is performed on, nor do they recite an improvement to a technology or technical field. These elements describe filters in a selection process that can be reasonably applied using human activity as humans can be selective and pick and choose which DME suppliers meet the selection conditions.

Argument B.3 - 35 U.S.C. 101 – OA Fails to Consider all Arguments Submitted on September 18, 2020
Appellant’s statement is on pages 13-14 of the appeals brief filed 10/12/2021. Appellant does not appear to argue with respect to the claims merits, but makes a procedural statement.

Argument B.4 - 35 U.S.C. 101 - Claim 17 Provides an Inventive Concept that Amounts to Significantly More
Appellant argues on pages 14-15 of the appeals brief filed 10/12/2021. Appellant argues similarly to Argument B.2 but states that claim 17 amounts to significantly more 

Argument D.1 - 35 U.S.C. 103 – Cited References Do Not Teach or Suggest, Individually or in Combination, Each Feature of Claim 17
Appellant argues on pages 17-19 of the appeals brief filed 10/12/2021. Appellant argues with respect to the following limitations:
“--validating, using the processor, the DME request based on an invalid request count associated with the profile;” and
“--generating, using the processor and in response to validating the DME request, a DME order based on the DME request and the profile associated with the DME request.”
Appellant does not agree with Examiner’s citation used from the Bannis reference to address this claimed limitation. Examiner respectfully disagrees. First, on page 14 of the Non-Final Office Action of 02/10/2021, Examiner suggested amending the claim language to further add detail to the invalid request count to help describe what this request is. Examiner suggested this as the term “invalid request count” is not a term in the art, nor is it definitively defined in Appellant’s specification. Paragraph [0073] 
Based on the lack of definition for an “invalid request count”, Examiner used broadest reasonable interpretation (BRI) to find art to address these limitation. Examiner cited paragraph [0005] of the Bannis reference to address the validating step (and part of the generating step) stated above. This paragraph describes a verification of a prescription for a particular user where there is verification of the provided prescription and the consumer’s identity. A verification here is a validation of the DME request where the invalid request count associated with the profile is 1. In other words, a user is either validated/verified or not validated/verified based on the provided prescription and the consumer’s identity. Essentially, the invalid request count here is if the information is either right or wrong. If the information is correct, the process continues and a DME is ordered. If the information is incorrect the user is then not validated, and thusly, an invalid request count is met where the threshold for the count is 1.
Additionally, Appellant states that the Psota reference does not teach the following limitation:
“3) --and the set of search results is based on (iii) a previous DME supplier associated with a previous DME request generated by the profile.”
Examiner used paragraph [0172] of the Psota reference to address this limitation, while Appellant states that Psota does not teach using a DME supplier or a DME request. Examiner however respectfully disagrees. The Psota reference was added to the combination of the Mast and Bannis references. The primary reference (Mast) was already used to teach limitations where the supplier is a DME supplier and a request is 

Argument D.2 - 35 U.S.C. 103 – Inconsistent application of the broadest reasonable interpretation standard set forth in MPEP 2111
Appellant argues on pages 19-20 of the appeals brief filed 10/12/2021. Appellant argues that Examiner interpreted the “invalid request count” in an overly broad manner. Examiner however respectfully disagrees. Examiner cites to Argument D.1 above where Examiner’s explains the invalid request count and its interpretation using BRI. Additionally, Examiner had suggested further elaboration of the invalid request count in the claims to prevent a broad and reasonable interpretation of this limitation in the Non-Final Office Action of 02/10/2021.

Argument D.3 - 35 U.S.C. 103 – No Motivation to combine Mast, Bannis, Psota, and Moradi Pursuant to MPEP 2111
Appellant argues on pages 20-23 of the appeals brief filed 10/12/2021. Appellant argues that the Office has not provided sufficient motivation to combine the Mast, Bannis, Psota, and Moradi references further stating that the Office has picked and chosen individual elements from assorted prior art to attempt to recreate the claimed invention. Examiner respectfully disagrees.
Specifically, Appellant states that the order processing system of Mast cannot be combined with a system that complies with regulatory requirements for prescription medication and over-the-counter products because Bannis does not teach or suggest that the system complies with regulatory requirements for ordering and dispensing DME products. Examiner respectfully disagrees. Paragraph [0021] of Bannis states that “This invention relates generally to methods of ordering prescription drugs in compliance with all current regulatory requirements.” The invention of Bannis is claiming to relate generally to methods of ordering prescription drugs in compliance with all current regulatory requirements. Thus, the system of Bannis teaches and suggests that the system complies with regulatory requirements for ordering and dispensing DME products.
Furthermore, Appellant argues that Bannis and Psota are not analogous art and cannot be combined with Mast and Moradi. Appellant states that the references are non-analogous because the references are not in the same field of endeavor as the claimed subject matter, and further stated that the Bannis and Psota references are not references that would have logically commended itself to an inventor’s attention in Wang Labratories Inc. V. Toshiba Corp. and In re Oetiker. Examiner respectfully disagrees. The Mast reference describes a method for retail distribution of medical products where there is search and selection of DME suppliers and ordering of products. The Bannis reference describes remote pharmacy ordering terminal which is synonymous with the ordering of products described in the Mast reference, and thus, would be analogous art. The Psota reference describes a transaction facilitating marketplace platform where suppliers are assessed before being selected, thus this would also be analogous art as the Mast reference also discusses selection of suppliers.

Lastly, claims 20 and 22-24 were deemed improper based on the arguments for claim 17. Examiner respectfully disagrees for the same reasons as claim 17.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.